Citation Nr: 1420524	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1947 to December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD symptoms include depressed mood, sleep impairment, and difficulty establishing and maintaining relationships, resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's PTSD is currently evaluated as 50 percent disabling under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole do not support a greater than 50 percent rating for the Veteran's PTSD.  

VA treatment records reflect that the Veteran visited a mental health provider roughly every several months, with about a six month gap at the end of 2011.  At every session he was noted to have expressed his thoughts and feelings appropriately, to have a congruent affect, a calm demeanor, and a clear and goal-directed or linear thought process.  He also did not profess any homicidal ideation, all of which weigh against a rating in excess of 50 percent.

He did report some flashbacks, nightmares, and trouble sleeping, particularly in 2011.  He also professed increased depressed mood during the winter season and around dates of significance such as holidays and the anniversary of his wife's death.

Neither the Veteran's treatment records nor his VA examinations indicate that the Veteran experiences, for example only, obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While the Veteran reported angry outbursts and passive suicidal ideation during the January 2011 VA examination, the examiner noted the Veteran also reported he was Catholic and would therefore never act on it.  He denied a plan.  Significantly, VA treatment records consistently reflect that he denied suicidal ideation and he has never deemed to be an actual threat of danger to himself or others.  

A Veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, and that the currently assigned 50 percent rating correctly contemplates his level of functioning. 

The Veteran has not reported specific occupational impairment as he retired in the mid-1980s.  However, he has reported some symptoms affecting his functionality, including isolating himself from others and diminished motivation and concentration.  He also noted experiencing anxiety and irritability, but in VA treatment sessions in 2011 described it as manageable.

Despite the Veteran's reported symptoms, his VA treatment records in particular reflect that the Veteran has maintained social activities and relationships.  Specifically, he has reported that he lives with his daughter and gets along well with her and his granddaughter.  Although at his January 2011 VA examination the Veteran said he only sees his children and grandchildren when they want something, at his November 2013 VA examination he reported a good relationship with all of his daughters and said that he sees his grandchildren often.  VA treatment records from the time period between the two VA examinations mention the Veteran's reports of getting along well with his daughters and their families, feeling close to his family, and frequently getting together with family.  He also reported multiple enjoyable visits to stay with a brother.

With respect to friends, although the Veteran does not report a large social circle, he has regularly reported golfing with three friends, meeting a friend for breakfast on Saturday mornings, and going to church.  In November 2012 he also reported positive interactions with other Veterans at an event and enjoying talking to other widowers.  Thus, the Veteran's own reports suggest a difficulty rather than an inability to establish and maintain effective relationships, weighing against a rating in excess of 50 percent.

The Board does acknowledge that both the January 2011 VA examiner and the November 2013 VA examiner assigned the Veteran a GAF of 40.  Further, the Veteran's private therapist noted a GAF of 38 in letters submitted in November 2010 and December 2011.  Those scores are at the top of the 31 to 40 range that represents some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Notwithstanding those scores, the Board finds that the Veteran's VA treatment records, which do not suggest such severity of the Veteran's condition, should be weighed more heavily.  

Specifically, the Veteran's private therapist offered no discussion of the Veteran's symptoms; therefore, the basis for the GAF score he assigned is unknown.  The VA examiners offered a thorough description of the Veteran's symptoms, but his description of his symptoms to the examiners do not match what is in his VA treatment records, suggesting they may have based their GAF scores on an overall inaccurate description of the Veteran's symptoms.  For example, he reported nightmares two to three times a week at his January 2011 VA examination, while a March 2011 VA treatment note reflects a report of nightmares two to three times per month.  His report to the January 2011 VA examiner of multiple anger outbursts, intrusive thoughts, and flashbacks every week are also not reflected in his VA treatment records.  He also described fewer positive social interactions to both the January 2011 and November 2013 VA examiners than his treatment records suggest.  For example, he reported to the November 2013 VA examiner that his daughters are his primary source of regular social interaction and that his motivation to participate in all forms of social events had waned over the past few years.  However, his VA treatment records since 2011 reflect that the Veteran has attended family events, regular golf outings with three friends, a weekly meal with a friend, and weekly church services.  A February 2013 VA treatment note states that the Veteran's interest and motivation are fair.

Further, despite having assigned a GAF of 40, the November 2013 VA examiner opined that the Veteran demonstrated only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which is the criteria for a 10 percent rating under Diagnostic Code 9411.  Therefore, the VA examiner's opinion of the actual functional impact of the Veteran's PTSD symptoms supports that a rating in excess of 50 percent is not warranted.

In sum, notwithstanding the GAF scores of 38 and 40, the evidence does not support an initial rating in excess of 50 percent for the Veteran's PTSD at any time during the rating period on appeal.  In this regard, it is important for the Veteran to understand that without problems associated with his PTSD, there would be no basis for the current evaluation, or a compensable evaluation, let alone a higher evaluation.  Further, a 50 percent evaluation indicates a one-half reduction in occupational capability, a considerable disability evaluation which would cause many of the Veteran problems he has reported.  

As the preponderance of the evidence is against the increased rating, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).

Extraschedular Rating
 
The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 
 
An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 
 
The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  His depressed mood, sleep impairment, and difficulty establishing and maintaining relationship are all among the symptoms considered by the rating schedule.  Furthermore, the regulations expressly consider each of these symptoms and further allow for other signs and symptoms of anxiety which may result in occupational and social impairment.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2011, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  The Veteran also submitted letters from his private treating therapist.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2011 and November 2013.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An increased rating in excess of 50 percent for PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


